Citation Nr: 1754563	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-33 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease as due to exposure to herbicides.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.

7.  Entitlement to SMC for loss of use of the bilateral lower extremities.

8.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1962 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).  

The issues of service connection for Parkinson's disease and a back disability, a TDIU, SMC, and DEA benefits under Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran did not sustain a bilateral knee injury or disease during active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's appeal decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, in the August and September 2017 Appellant's Brief, the Veteran's representative argued that VA failed to provide an adequate medical opinion that could be justifiably relied upon by the rating authority to evaluate the Veteran's disability.  Here, the Veteran was afforded a VA examination of the knees in July 2016.  The Board disagrees that the medical opinion was inadequate for the purposes of determining whether service connection is warranted.  

The Board will explain in more detail below, but the weight of the evidence demonstrates that there was no in-service injury or disease.  Thus, any symptoms of a bilateral knee disability were not shown in service and there is no duty to provide an additional VA medical examination.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, if any, there is no reasonable possibility that a VA examination or purported opinion could aid in substantiating the current claim of service connection for a bilateral knee disability.  See 38 U.S.C. § 5103A(a)(2) (2012) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

In the absence of evidence of an in-service injury, disease, or event, referral of this case to obtain another examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury, disease, or event, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed bilateral knee disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The United States Court of Appeals for Veterans Claims has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing another VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the appeal of service connection for a bilateral knee disability.  See 38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection for a Bilateral Knee Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Knee strain is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, in an April 2013 Report of Consultation and Examination, Diagnostic Consultant, P.J.Y., who is a chiropractic physician, advanced a diagnosis of bilateral knee posttraumatic residual degenerative joint disease complicated by lateral instability.  While degenerative joint disease (as arthritis) is a "chronic disease," there is no indication, in the April 2013 report, that any diagnostic testing was performed, to include x-rays of the knees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis must be established by x-ray findings).  Indeed, in the July 2016 VA examination report, the VA examiner indicated that imaging studies of the knees were performed, which revealed no traumatic or degenerative arthritis.

The Veteran contends that he fell from a 55-gallon drum during service, which resulted in injuries to the knees and a bilateral knee disability.  See April 2013 Report of Consultation and Examination from Diagnostic Consultant, P.J.Y.  

Upon review of all the evidence, lay and medical, the Board finds the weight of the evidence shows that the Veteran did not sustain a bilateral knee injury during service.  Service treatment records do not reflect any history, complaints, treatment, or diagnosis of any bilateral knee disability.  The complaints and symptoms for which the Veteran did seek treatment or report to medical professionals during service included other orthopedic problems, to include pain in the right arm, right leg, and back (see November 1984 Report of Medical History), which suggests it is highly likely that, if the Veteran experienced similar bilateral knee pain or discomfort, he would also report that symptom and/or seek treatment, particularly during a fall from a 55-gallon drum when the Veteran contended he injured the bilateral knees.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Further, in the Report of Medical History that the Veteran completed close to service discharge, he specifically denied a history of "trick or 'locked' knee."  Again, the Veteran checked yes to other symptoms he had experienced during service.  This further supports the Board's conclusion that the Veteran did not sustain an in-service injury to his knees.  In the December 1984 Report of Medical Examination, clinical evaluation of the lower extremities was normal.  In short, the absence of any in-service complaint, finding, or reference to treatment for a bilateral knee disability or knee-related symptoms weighs against a finding that the Veteran had a bilateral knee disability in service or sustained an in-service injury or disease of the bilateral knees.
The Board has relied on not only the absence of treatment records for complaints of, and treatment for, bilateral knee symptoms in service, but also the evidence of record that is inconsistent with the Veteran's contentions regarding the onset (during service) of bilateral knee symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  While the Veteran initially filed a claim for benefits just one month after discharge from service in March 1985 (for muscle pull in lower left pelvic area sometimes resulting in back pain), he did not mention bilateral knee problems or file a claim for service connection for a bilateral knee disability until May 2013.  Indeed, the Veteran also filed a claim for benefits in August 2010 (for Parkinson's disease, hypertension, and erectile dysfunction), but still did not mention bilateral knee problems (until May 2013).  Here, the Veteran filed claims for benefits (in March 1985 and August 2010), but did not mention any bilateral knee symptoms.  This tends to suggest to the Board that there were no pertinent bilateral knee symptoms at those times.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptoms, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he or she is presenting all issues for which he or she is experiencing symptoms that the veteran believes are related to service.  The Veteran demonstrated that he understood the procedure for filing a claim for VA compensation, and he followed that procedure in other instances where he believed he was entitled to that benefit.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptoms to be omitted.  Thus, the Veteran's inaction regarding a claim or mention of a bilateral knee disability, when viewed in the context of his actions of making other claims for compensation, may reasonably be interpreted as indicative of the lack of bilateral knee symptoms at the time he filed the 1985 and 2010 claims.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease related to a bilateral knee disability during service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran submitted a Report of Consultation and Examination, dated in April 2013, from Diagnostic Consultant, P.J.Y., who is a chiropractic physician.  P.J.Y. opined that it is more likely than not that the bilateral knee disability is directly and causally related to the injury (falling from a 55 gallon drum) during service.  Here, because the Board has determined that there is no existence of a bilateral knee injury in service, it does not reach the additional question of the relationship (nexus) between any bilateral knee disability and service.  Regardless, this medical opinion is based on an inaccurate factual history and, as a result, has no probative value.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of service connection for Parkinson's disease and a back disability, a TDIU, entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound, entitlement to SMC for loss of use of the bilateral lower extremities, and entitlement to basic eligibility for DEA benefits under Chapter 35.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).
Service Connection for Parkinson's Disease

In this case, the Veteran does not contend that the Parkinson's disease began or had onset in service.  Instead, the Veteran has repeatedly and consistently contended that the Parkinson's disease is a result of exposure to herbicides in Thailand, particularly, Agent Orange.

Personnel records reveal that the Veteran was stationed at the Royal Thai Air Force Bases (RTAFB) in Korat (from 1965 to 1966) and in Udorn (from 1970 to 1971).  The VA Adjudication Manual provides that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them at or near the perimeters of Thailand military bases.  Herbicide exposure may be conceded on a direct/facts-found basis in the case of veterans who served in the U.S. Air Force during the Vietnam era at one of the listed Air Force bases, including Korat and Udorn, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era," notifying the Veteran appropriately concerning Thailand herbicide exposure and asking for approximate dates, location, and nature of the alleged exposure in Thailand, and requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  The Memorandum directs such verification unless the claim is "inherently incredible."

As noted above, the Veteran had service in both Korat and Udorn RTAFB.  The DD Form 214 also indicates that the Veteran's military occupational specialty (MOS) was material facilities supervisor.  The Veteran provided several lay statements from fellow servicemen, who stated that they either handled herbicides in drums as part of their duties and/or witnessed a chemical being sprayed around the base perimeter to clear the areas of heavy foliage.

Upon review of the electronic claims file, it appears that the RO has not undertaken the necessary development to verify the Veteran's claimed exposure to herbicides in Thailand, particularly, Agent Orange, to include sending a request to the JSRRC for verification.  See VA Fast Letter 09-20.  Here, VA's duty to assist requires the Board to remand the appeal for compliance with Manual M21-1MR procedures for verifying a veteran's herbicide exposure in Thailand.  In light of the evidence of record, including the lay statements from the Veteran's fellow servicemen, the RO should request herbicide exposure verification from the JSRRC.

Service Connection for a Back Disability

The Veteran underwent a VA examination of the back in July 2016.  The VA examiner opined that it is less likely as not that the Veteran's lumbosacral strain is service connected as there are no medical records showing diagnosis or treatment for the lumbar condition, or any related lumbosacral strain condition during service.  Significantly, the VA examiner did not mention or address the Veteran's complaint of recurrent back pain in the November 1984 Report of Medical History.  See Reonal, 5 Vet. App. at 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  There, the Veteran reported having recurrent back pain.  The examiner wrote that the Veteran had "[r]ecurrent back pain secondary to abdominal pain, no treatment, presently asymptomatic, NCNS."

Additionally, one month after service, the Veteran submitted a claim for service connection for "muscle pull in lower left pelvic area causes continue[d] pain when sitting.  Back pain sometimes results in some pain when walking a lot."  

The Board finds that an addendum opinion is needed for the examiner to take these two facts into account in the nexus opinion.  

In May 2013, the Veteran submitted a Report of Consultation and Examination, dated in April 2013, from Diagnostic Consultant, P.J.Y., who is a chiropractic physician.  P.J.Y. opined that it is more likely than not that the back disability is directly and causally related to the injury (falling from a 55 gallon drum) during service.  While P.J.Y. rendered positive nexus opinions, there was no rationale or explanation offered for the proffered opinions, and the Board finds that P.J.Y.'s opinions are inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion); see also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008 (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  In addition, P.J.Y. inaccurately reported that the Veteran had a history of military medical attention, including in-patient hospitalization, for the injury to the back.  Indeed, service treatment records are absent for hospitalization for treatment of the back.  See Reonal, 5 Vet. App. at 461.  Also, while P.J.Y. advanced diagnoses of degenerative joint disease and osteoarthritis of the lumbar spine, there is no indication, in the April 2013 report, that any diagnostic testing was performed, to include an x-ray of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis must be established by x-ray findings).  Significantly, the record is absent for arthritis of the back established by x-ray findings.

For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the back disability.  

A TDIU, SMC, and DEA Benefits under Chapter 35

The Board finds that any decision with respect to the service connection issues being remanded above may affect the TDIU, SMC, and DEA benefits under Chapter 35 issues on appeal.  The issues of a TDIU, SMC, and DEA benefits under Chapter 35 are inextricably intertwined with the appeals for service connection; therefore, consideration of a TDIU, SMC, and DEA benefits under Chapter 35 must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).
Accordingly, the issues of service connection for Parkinson's disease and a back disability, a TDIU, entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound, entitlement to SMC for loss of use of the bilateral lower extremities, and entitlement to basic eligibility for DEA benefits under Chapter 35 are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q), and the instructions in the VA Fast Letter 09-20.  Specifically, send a request to the JSRRC to assist in determining whether the Veteran was exposed to herbicides during his period of service in Thailand (Korat and Udorn RTAFB) based on the information of record.

All documentation of such efforts and responses should be added to the electronic claims file.  Follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the electronic claims file.

2. Request that an appropriate medical professional review the electronic file and provide an addendum medical opinion as to the claimed back disability.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the current back disability began during service or is etiologically related to active service?

In rendering the requested opinion and providing a rationale for the opinion, the VA examiner should comment on the significance, if any, of the November 1984 Report of Medical History, where the Veteran reported having recurrent back pain.  The examiner at that time wrote that the Veteran had "[r]ecurrent back pain secondary to abdominal pain, no treatment, presently asymptomatic, NCNS."  See VBMS entry with document type "STR - Medical," received 08/06/2014, p. 5-6.  Additionally, one month after service, the Veteran submitted a claim for service connection for "muscle pull in lower left pelvic area causes continue[d] pain when sitting.  Back pain sometimes results in some pain when walking a lot."  See VBMS entry with document type "VA 21-526 Veterans Application for Compensation or Pension," received 03/07/1985.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for Parkinson's disease and a back disability, a TDIU, entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound, entitlement to SMC for loss of use of the bilateral lower extremities, and entitlement to basic eligibility for DEA benefits under Chapter 35 in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


